Citation Nr: 9905349	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-50 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to justify reopening the veteran's claim for 
service connection for a psychiatric disorder.  The veteran 
filed a timely notice of disagreement, initiating this 
appeal.  

This claim was first presented to the Board in August 1997, 
at which time the Board found new and material evidence had 
been presented with which to reopen the veteran's claim.  The 
case was then remanded to the RO for consideration of the 
claim on the merits.  The RO denied the claim, and it has now 
been returned to the Board.  


FINDINGS OF FACT

The veteran's paranoid schizophrenia began more than one year 
after service and is not related to any illness or injury in 
service.  


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's claim for service connection for a psychiatric 
disability was denied by the Board in March 1993; the Board 
found no new and material evidence had been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.  The veteran's psychosis did not manifest itself 
during service or within a year thereafter, so service 
connection had been and remained denied.  This result was 
upheld by an April 1994 U.S. Court of Veterans Appeals 
(Court) decision [Hall v. Brown, No. 93-467 (Vet. App., filed 
April 21, 1994)].  

Thereafter, the veteran sought to reopen the previously-
denied claim for service connection for a psychiatric 
disability.  In an August 1995 rating decision, the RO 
determined no new and material evidence had been submitted 
with which to reopen the veteran's claim; however, an August 
1997 Board decision reversed the RO's action and remanded the 
appeal for consideration on the merits.  The claim has now 
been returned to the Board.  

According to the medical evidence of record, the veteran was 
seen, by court order, for evaluation at a community guidance 
center prior to his enlistment into service.  A December 1966 
report describes the veteran as "extremely uncooperative" 
and defiant.  Because of his attitude at the time, a 
psychiatric diagnosis could not be obtained.  

The VA requested the veteran's service medical records from 
the National Personnel Records Center in 1987.  The National 
Personnel Records Center responded with a note that any of 
the veteran's records that might have been in their 
possession were apparently destroyed in a fire in 1973.  In 
April 1996, the veteran obtained and submitted a number of 
service personnel and medical records.  The veteran's August 
1967 pre-induction examination reports no history of nervous 
trouble, depression, or excessive worry was noted, although 
the veteran wrote "sometimes" in response to the question 
on bedwetting.  A February 1968 mental health report reflects 
a diagnosis of an "immature personality with low tolerance 
for stress and poor judgment".  An administrative separation 
was recommended.  Additional military personnel records 
indicate the veteran was discharged in March 1968 for 
"reasons of character and behavior disorders". 

A treatment summary from Central Virginia Mental Health 
Services indicates the veteran was seen beginning in 
September 1976 following an episode of "psychotic" behavior 
at a local employment office.  His symptoms included paranoid 
delusions and hostile and aggressive behavior.  He was 
diagnosed with paranoid schizophrenia and treated with 
medications until August 1980.  No date of onset was 
indicated, and his prognosis was considered to be poor.  At 
the termination of treatment the veteran was transferred to 
another facility following a court verdict finding him not 
guilty by reason of insanity for the killing of a cousin.  He 
spent approximately two years committed to a state mental 
health facility.  

An August 1984 private medical statement indicates a 
diagnosis of schizophrenia, paranoid type, chronic, currently 
in remission.  No date of onset is noted; however, a prior 
history of paranoid delusions, hallucinations, agitation, and 
panic reaction was recorded.  

The veteran was afforded a VA psychiatric evaluation in July 
1985.  He described hearing voices frequently, and his affect 
was flat and withdrawn.  The VA physician diagnosed him with 
chronic paranoid schizophrenia.  

The veteran was hospitalized at a VA medical center in June 
1987 following an acute schizophrenic episode.  He was 
stabilized on medication and released, and the previous 
diagnosis of paranoid schizophrenia was confirmed.  He was 
returned for additional treatment at the VA medical center in 
August of that year.  Again, he was diagnosed with and 
treated for paranoid schizophrenia.  

In 1989, the veteran submitted the written statements of his 
mother and a fellow soldier.  Both parties wrote, in essence, 
that the veteran's mental state changed for the worse after 
service, and he has not been normal since that time.  

Additional VA inpatient hospitalization was afforded the 
veteran in October 1990, and again in November and December 
1990 for chronic paranoid schizophrenia.  On each occasion, 
he was treated with medications and other therapies and 
discharged for outpatient follow-up.  

In July 1991, the veteran returned to a VA medical center for 
inpatient care.  He reported hearing voices telling him to 
kill people, and was diagnosed with chronic paranoid 
schizophrenia, acute.  Medication was prescribed and he was 
eventually released to outpatient care.  He was readmitted 
the next month for psychiatric treatment, and was released 
after a few weeks.  

His next VA inpatient hospitalization was in December 1991, 
for two weeks.  The diagnosis of chronic paranoid 
schizophrenia was confirmed and continued.  

In April 1992, another statement from an acquaintance of the 
veteran was received.  This person claimed to have known the 
veteran both prior to and after service, and described him as 
"totally different" after service.  

The veteran was again committed to the Southern Virginia 
Mental Health Institute on an involuntary basis in May 1995.  
He had told his counselor that the voices he hears were 
telling him to hurt his family.  Drug abuse on an almost 
daily basis was also reported.  The examiner concurred with 
the prior diagnoses of paranoid schizophrenia.  

Also in May 1995, the veteran, wishing to reopen his claim, 
submitted the statement of C. J., Ph.D., who initially 
treated the veteran in September 1976.  Dr. J. noted that the 
veteran had two cousins hospitalized at a mental institution 
in 1976, and "[t]his suggests a possibility of a genetic 
predisposition with the Army experience exposing him to those 
unique stressors that triggered his psychosis, i.e. 
diathesis-stress theory of mental illness."  However, the 
statement also noted the veteran's 1966 court-ordered 
evaluation which found "delinquent and explosive behavior".  
This, according to Dr. J., was "more suggestive of a conduct 
disorder than a psychosis."

In March 1996, the veteran submitted the statement of J. W., 
the veteran's former mother-in-law.  Ms. [redacted] wrote that 
the veteran had a "split personality" when she knew him 
after his discharge from service; he would be very nice one 
minute and verbally abusive the next.  

The March 1996 statement of M. D., U.S. Army (Ret.) was also 
submitted.  She was the veteran's wife from 1969 to 1971.  
She reported that the veteran was very paranoid during their 
marriage, and was both verbally and physically abusive.  For 
these reasons she divorced him.  

At his July 1996 hearing, the veteran testified that he never 
heard voices until he entered the service.  He stated his 
service was without incident until voices began to tell him 
to go absent without leave (AWOL).  The veteran also 
testified that there was a soldier by the same name on base, 
and the veteran's superiors may have mistaken the two men at 
some point while the veteran was being prosecuted for going 
AWOL.  

In May 1998, the veteran was afforded another VA psychiatric 
examination.  The examiner reviewed the medical evidence of 
record in conjunction with the examination.  The veteran 
reported a history of symptoms including auditory 
hallucinations, delusions, hyperirritability, paranoia, and 
violent compulsions.  He displayed none of these at the time 
of the examination.  Objectively, he was alert and fully 
oriented, displaying appropriate and cooperative behavior.  
The VA examiner gave a diagnosis of schizophrenia, paranoid 
type.  The examiner also reviewed the medical evidence of 
record and determined there was "no objective documentation 
. . . to support the conclusion that the veteran's current 
paranoid schizophrenia had its onset in service or increased 
in severity in service."  

The RO continued the prior denial of service connection for a 
psychiatric disability, and returned the claim to the Board.  

Analysis

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be granted for a current 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Likewise, service connection 
may also be granted for certain statutorily-enumerated 
disabilities, such as psychoses, which manifest to a 
compensable degree within one year of the date of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  However, service 
connection is excluded for personality disorders, which are 
not diseases or injuries under the applicable legislation.  
38 C.F.R. § 3.303 (1998).  

The veteran's claim for service connection for a psychiatric 
disorder is well grounded, meaning it is plausible.  38 
U.S.C.A. § 5107(a) (West 1991).  The relevant evidence has 
been properly developed to the extent possible, and there is 
no further VA duty to assist him with this claim.  However, 
for the reasons to be indicated below, service connection is 
not warranted for a psychiatric disorder.  

The veteran has submitted substantial medical evidence of a 
current psychiatric disorder; his medical records reflect 
numerous diagnoses of paranoid schizophrenia, chronic in 
nature.  However, as is noted above, the veteran must also 
demonstrate that any current psychiatric disorder was 
incurred in or aggravated by service, or within a year 
thereafter, in order to be granted service connection.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  Such has not 
been accomplished in this case, and for that reason, the 
veteran's claim must be denied.  

The Board begins by noting the veteran has repeatedly 
asserted that his current psychiatric problems began in 
service.  However, the veteran, not being a medical 
professional, is not qualified to offer testimony on such 
medical issues as causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, his assertions 
regarding the date of onset of any current psychiatric 
disorder are not binding upon the Board.  Likewise, the lay 
statements, both written and verbal, he has offered 
throughout the development of this claim are not binding, as 
they represent reports on the veteran's psychiatric state by 
parties not qualified to offer opinions of medical diagnoses 
or etiology.  Id.  

Also of record is the May 1995 statement of C. J., Ph.D., who 
initially treated the veteran in September 1976.  Dr. J. 
noted that the veteran had two cousins hospitalized at a 
mental institution in 1976, and "[t]his suggests a 
possibility of a genetic predisposition with the Army 
experience exposing him to those unique stressors that 
triggered his psychosis, i.e. diathesis-stress theory of 
mental illness."  The statement also noted the veteran's 
1966 court-ordered evaluation which found "delinquent and 
explosive behavior".  This, according to Dr. J., was "more 
suggestive of a conduct disorder than a psychosis."  The 
Board notes that statement is speculative and is not 
sufficient, in light of the entire record, to establish an 
evidentiary basis linking the current psychiatric disability 
to service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  This is not to say that a physician's statement must 
be expressed in terms of certainty in order for it to have 
any probative merit.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).  Nonetheless, Dr. J.'s use of the phrases 
"suggests a possibility" and "suggestive of" clearly 
establishes that the probative value of these statements is 
limited.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (citing Obert v. Brown, 5 Vet. App. 30 (1993)).  

Regarding the first part of the medical opinion, suggesting 
"the possibility of a genetic predisposition" which was 
triggered by in-service stressors, Dr. J. does not indicate 
that this actually occurred in this case, but merely that it 
was a "possibility", given the fact the veteran had two 
cousins with psychiatric disorders.  The doctor admits he did 
not treat the veteran until 1976, approximately 8 years after 
his separation from service; therefore, the doctor would have 
no first-hand knowledge of any psychiatric disability 
incurred in or aggravated by the veteran's service.  

The second part of the medical opinion, indicating the 
veteran's pre-service behavior was "more suggestive of a 
conduct disorder than a psychosis", is equally problematic.  
Beyond the obviously speculative nature of the term 
"suggestive", the doctor favors a diagnosis of a "conduct 
disorder" instead of a "psychosis" for that time period.  
The Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) distinguishes a conduct disorder (Diagnostic Code 
312.8) from schizophrenia of the paranoid type (Diagnostic 
Code 295.30).  Assuming arguendo that the veteran actually 
had a conduct disorder prior to the time of his enlistment, 
there is no evidence this disorder led to, caused, or is 
otherwise related to the present diagnosis of paranoid 
schizophrenia.  This has certainly not been suggested by any 
medical expert of record, including Dr. J.  

In order to clarify the etiology issue, VA provided the 
veteran with a medical examination in May 1998 to clarify 
this matter.  The examiner reviewed all evidence of record 
and determined there was "no objective documentation . . . 
to support the conclusion that the veteran's current paranoid 
schizophrenia had its onset in service or increased in 
severity in service."  This medical opinion clearly and 
unambiguously states the veteran's current paranoid 
schizophrenia is unrelated to service.  

The United States Court of Veterans Appeals has held that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and a 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

In weighing the respective medical opinions, the VA 
examiner's opinion displays a greater degree of certainty and 
reflects a full review of all evidence of record.  In 
contrast, the private doctor has treated the veteran for a 
number of years, but did not begin such treatment until 8 
years after the veteran's discharge.  Also, the doctor did 
not review the service medical records available at the time 
he rendered his opinion.  Furthermore, his opinion is clearly 
less than certain in its terminology.  For these reasons, the 
VA examiner's statements will be given higher probative 
value.  

While the veteran has submitted medical evidence of a current 
psychiatric disability, he has not shown this was incurred in 
or aggravated by service, or within a year thereafter; 
therefore, service connection must be denied.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1998).  In reaching this decision, the doctrine 
of reasonable doubt was considered but, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable here.  38 U.S.C.A. § 5107(a) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disability is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

